Citation Nr: 1721607	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for right side numbness and weakness.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty for training (ADT) from November 1973 to March 1974, and on active duty from December 1990 to May 1991.  He also served with the Army National Guard from February 1980 to May 1998, including a two week period of active duty for training (ACDUTA) in May 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In this decision the RO denied reopening the Veteran's claims for service connection for depression, a back disorder, a neck disorder, diabetes mellitus, hypertension and right side numbness.  In October 2011, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  The Veteran appealed the RO's May 2009 rating decision to the Board and, in July 2016, the Board reopened these claims and remanded the underlying issues of service connection to the Agency of Original Jurisdiction (AOJ) for additional development.  The AOJ subsequently granted service connection for depression in December 2016. Consequently, this issue is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for right side numbness and weakness and for hypertension are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A lumbar spine disorder pre-existed the Veteran's period of active duty for training in May 1990 and his active duty and was not aggravated thereby.

2.  A cervical spine disorder pre-existed the Veteran's period of active duty for training in May 1990 and his active duty and was not aggravated thereby.

3.  Diabetes mellitus did not manifest in service or for more than one year after service and is not otherwise related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lumbar disorder, currently diagnosed lumbar spondylosis and degenerative disc disease, are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2016).

2.  The criteria for establishing service connection for a cervical disorder, currently diagnosed as cervical stenosis, are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2016).

3.  The criteria for establishing service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In an April 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  

VA's duty to assist contemplates that VA will assist a claimant in obtaining records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment and other medical records have been associated with the claims file in addition to records from the Social Security Administration (SSA).  Moreover, the record reflects substantial compliance with the Board's July 2016 remand directives as they pertain to the claims being decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  The Veteran was afforded VA examinations in October 2014 and August 2016 which are fully adequate regarding the claims being decided below.  For these reasons, the duties to notify and to assist have been met.

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F. 3d 1331   (Fed. Cir. 2013).  38 U.S.C.A. § 1101.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.

While the presumption of soundness under 38 U.S.C.A. § 1111 does apply to a Veteran who achieved "veteran" status through a prior period of active duty and who claims a disability that incurred during a later period of ACDUTRA, the presumption does not apply when the claimant has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Furthermore, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.

Finally, although, a Veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service,  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b), the Court of Appeals for Veterans Claims has held that "the statute requires that there be an examination prior to entry into the period of service on which the claim is based."  Smith, 24 Vet.App. at 45 (citing Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991)))).  "In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith, 24 Vet.App. at 45.  

III.  Analysis

A.  Neck and Back Disorders

Facts

Private treatment records in April 1990 show that the Veteran was treated for a civilian work injury to his low back and neck injury in March 1990.  The injury occurred when a 2000 pound piece of steel fell on the back of his head down to his mid legs.  He was taken to a medical clinic on the day of injury and placed on medication.  He stated that the next day he was so stiff that he could not get out of bed.  He also stated that after four or five return trips to the clinic with no improvement he was referred to an orthopedist.  

An April 1990 orthopedic record shows that the Veteran denied experiencing any radicular pain down his arms or legs.  X-rays at that time revealed a normal lumbar spine and degenerative osteoarthritis of the cervical spine.  A progress note in early May 1990 states that the Veteran had nerve damage and may have a "problem for rest of life."  His treating orthopedist reported in mid May 1990 that he did not feel that the Veteran had a "disc" problem and that he could return to work.  

A May 1990 individual sick slip from the National Guard shows that the Veteran fell in the field and reinjured his back.  He was noted to be on medication for an earlier back injury from an industrial accident.  X-rays were taken in June 1990 revealing no fracture or dislocation.  The Veteran was given an impression of lower back strain.  Records show that he was on annual training at Fort Shelby at the time of his reinjury.  There is no examination report on file prior to the Veteran's entry into ACDUTRA in May 1990.  

A private neurosurgical office visit record in June 1990 states that, after performing four days of light duty in May 1990, the Veteran had to report to the National Guard for duty.  The record documents the Veteran's work injury in March 1990, but makes no mention of his injury with the National Guard on ACDUTRA in May 1990.  The record reflects diagnoses of traumatic cervical myofascitis and traumatic lumbosacral spine syndrome without nerve root involvement.  It also notes that a bilateral lumbosacral joint block was done.  

The Veteran' service treatment records for his period of active duty from December 1990 to May 1991 do not include an examination report at service entry.  They do contain a medical entry in December 1990 noting that that the Veteran's health record had been reviewed and that he had been interviewed and found to be deployable.  These records also show that he was treated in January 1991 for complaints of increased low back pain.  He was noted to have a history of injured vertebrae in May 1990 with radiculopathy.  Findings revealed straight leg raising at 30 degrees with sciatic foot.  He was assessed as having malingering versus radiculopathy.  In May 1991, the Veteran was seen for complaints of a two month history of neck pain.  He denied neck trauma, and was noted to have had back trauma one year earlier.  He was given an impression of myofascial pain.  Neck improvement was noted on post active duty records dated in May 1991 and June 1991, and the Veteran was assessed in June 1991 as having status post neck injury.  

On file is a June 1994 SSA determination awarding the Veteran disability benefits effective in February 1993 due to ligamentous laxity of the iliolumbar spine and hypertension.  

A private medical evaluation report in November 2001 contains the Veteran's report that he had been pinned under a large steel object at a steel mill in 1990 which resulted in three broken ribs and damage to his back and to the nerves in his back.  He also stated that he injured his neck resulting in limited motion.  The examiner reported that the Veteran's back had hurt ever since the 1990 injury and that his neck was also injured causing restricted motion.

The Veteran testified at a DRO hearing in December 2011 that he fell out of a deuce and a half while performing two weeks of summer camp training in May 1990 and reinjured his back.  He stated he was unable do anything for the duration of the two week summer camp and that he took pain pills.  He also stated that he began treatment with a private doctor after summer camp training, but that the doctor was deceased and he was not able to get his treatment records.  He stated that he injured his neck at Fort Hood during training exercises.  He explained that, while riding in a Humvee, the Humvee hit hard causing him to hit his head on an overhead iron bar and jam his neck.  He stated that he was treated for this and was told it was just a sprain.  He also stated that he experienced radiation of pain and numbness in the right shoulder and arm and had had right shoulder surgery in 2007.  He remarked that he was unable to turn his neck to the left.  

The Veteran was diagnosed by a VA examiner in October 2014 as having lumbar spondylosis and disc disease and cervical stenosis.  The examiner negated a causal link by aggravation between the Veteran's back and neck diagnoses and service.  The examiner explained that the Veteran had a history of an on the job injury of the cervical spine with a diagnosis of degenerative arthritis of the cervical spine before entry onto active duty.  He stated that the condition had progressed over the years to cervical stenosis.  He explained that the Veteran's degenerative arthritis and disc disease was multifactorial in origin and etiologies included aging and hereditary factors.  He opined that it was more likely than not that the worsening of his condition was due to natural progression of the disease process rather than acceleration of the process due to any incident or occurrence in the military.  

In July 2016, the Board remanded the matter for an addendum opinion.  In the February 2017 addendum opinion, the VA examiner opined that it was less likely as not that the Veteran's current back and neck disabilities were caused or aggravated by service.  He explained that the Veteran's fall in service represented a "flare of pain," but no indication of aggravation.  Regarding the lumbar spine, the examiner reported that the Veteran had a significant injury from a civilian job that pre-existed active military service.  He stated that by the numerous notes and treatment the Veteran was having lumbosacral symptoms which would be most consistent with the sacroiliac joints and that he had some L5-S1 issues.  He stated that these improved with injections in the joint and with time, but were not recovered fully as noted when he was discharged from his physician at maximum improvement.  He reported that the Veteran then strained the musculature over the same area.  He stated that there was no indication of any worsening or change in the natural progression of the condition.  He went on to point out that 2009 x-rays revealed degenerative changes at the location of the pre-existing injury.  He noted that there was no indication of anything significant that caused additional changes to the spine and he would therefore consider anything else to be age related degenerative changes.  He stated that over time the magnetic resonance imaging (MRI) showed the natural progression of the veteran's spine.  

With respect to the Veteran's neck, the February 2017 examiner reported that the Veteran's cervical spine was noted to have degenerative changes including spurs and changes to the C4 and C5 spinous processes.  He stated that this was noted during the civilian injury workup.  He added that x-rays in 2009 showed moderate narrowing and spur formations.  He concluded by stating that the 2015 x-rays show that the cervical degenerative changes were naturally progressing.  He went on to negate a causal relationship, including by aggravation, between the Veteran's back and neck disabilities.  
Discussion

As an initial matter, the Board finds that the Veteran was serving on ACDUTRA at the time he injured his back and neck when he fell off the back of a truck in May 1990.  38 C.F.R. § 3.6(c).  This is in light of his assertions that he was at summer camp training at the time of injury and on his service treatment records which show that he was performing annual summer camp training at Camp Shelby at the time of the injury.  

In terms of diagnoses, the Veteran was diagnosed in June 1990 as having cervical myofascitis which progressed to cervical stenosis.  See October 2014 VA examination report.  He was also diagnosed as having lumbar spondylosis and disc disease.  Id.  Thus, the remaining question is whether such disabilities are related to his period of ACDUTRA in May 1990 or active duty service from December 1990 to May 1991. 

With respect to the Veteran's period of ACDUTRA in May 1990, as he had not yet attained the status of Veteran at that time nor did he have an induction examination prior to this period of service, he is not entitled to the presumption of soundness for this period.  Smith, 24 Vet. App. at 40.  Accordingly, as noted, he must provide direct evidence both that a worsening of the back and neck conditions occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id.  

Regarding the Veteran's active duty from December 1990 to May 1991, his service treatment records do not include an induction examination report.  However, they do note that his health records had been reviewed and that he had been interviewed in December 1990 and found to be deployable.  Thus, even assuming that the health record review and interview in December 1990 constitute an induction examination wherein the Veteran was not noted to have lumbar and/or cervical disorders, there is clear and unmistakable evidence of pre-existing back and neck disorders.  Smith, supra.  This is based on private progress notes beginning in April 1990 which relate the Veteran's complaints of cervical and lumbar pain to a civilian work injury in March 1990 when a 200 pound steel beam fell on him.  X-ray findings at the time revealed a normal lumbosacral spine and cervical osteoarthritis.  These records also show that the Veteran continued to seek treatment for these conditions and was placed on medication.  He returned to work with light work restrictions in May 1990 before reporting to ACDUTRA four days later.  Accordingly, as there is clear and unmistakable evidence of preexisting lumbar and cervical disorders.  

In light of the above findings, the Veteran has the burden of showing first and foremost that his preexisting lumbar and cervical disorders increased in severity in service.  In terms of his period of ACDUTRA in May 1990, he must show an increase in disability during this period of service and that such increase was beyond the natural progress of the disorder.  Regarding his active duty from December 1990 to May 1991, he has the burden of showing an increase in disability that is not due to the natural progress of the disease.  See Smith, 24 Vet.App. at 40.   He has not met his burden.  

The only evidence on file pertinent to this issue is unfavorable to the Veteran's claim.  In this regard, there is the October 2014 VA examiner's opinion that the Veteran's degenerative arthritis and disc disease was multifactorial in origin and etiologies included aging and hereditary factors.  He opined that it was more likely than not that the worsening of the Veteran's back and neck conditions were due to natural progression of the disease process rather than acceleration of the process due to any incident or occurrence in the military.  There is also an addendum opinion by a VA examiner in February 2017 who opined that it was "clear and unmistakable" that the Veteran entered service with preexisting neck and back disabilities that were "NOT" aggravated by service.  He explained that that the Veteran clearly had a flare of pain in service, but with no indication of aggravation.  

In specific regard to the Veteran's lumbar disorder, the examiner in February 2017 noted that 2009 x-rays did not reveal there to be degenerative changes at the location of pain from the pre-existing injury and he stated that there was no indication of anything significant that caused additional changes of the spine and would therefore consider anything else to be age related degenerative changes.  He added that, over time, the magnetic resonance imaging showed the natural progression of the veteran's spine.  As for the cervical disorder, the examiner said that degenerative changes were noted during the civilian injury workup, including changes to the C4 and C5 spinous process.  He added that the 2009 x-rays showed moderate narrowing and spur formation and the 2015 x-rays showed that the cervical degenerative changes were naturally progressing.  

It is evident from the opinions above that the examiners found no increase in severity in the Veteran's pre-existing lumbar and cervical disorders during his period of ACDUTRA in May 1990 or his period of active duty from December 1990 to May 1991.  Rather, the February 2017 examiner explained that the Veteran's worsening lumbar and cervical disorders are due to the natural progress of the disorders over a period of time following his periods of ACDUTRA in May 1990 and active duty from December 1990 to May 1991.  Thus, the Boards finds that the Veteran does not meet his burden of showing that his lumbar and/or cervical disorders increased in severity during his period of active duty service from December 1990 to May 1991.  In fact, were the burden on VA, the evidence discussed above clearly and unmistakably shows no aggravation of the Veteran's pre-existing condition.  

To the extent that the Veteran asserts that his preexisting back and neck disorders were aggravated beyond the normal progression by service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service.  He is not, however, competent to render an opinion as to whether his symptoms represented a permanent worsening of the preexisting neck and back conditions because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, even if the Veteran's opinion is competent, the Board places more value on the medical opinion of the VA examiner in August 2016 who has the benefit of medical training.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

B.  Diabetes Mellitus

The Veteran's service treatment records for his period of active duty for training in May 1990 do not show treatment or diagnoses related to diabetes mellitus.  The Veteran subsequently denied having diabetes mellitus at a private neurosurgical evaluation in June 1990.    

The Veteran's service treatment records for his period of his active duty from December 1990 to May 1991 likewise do not show treatment or diagnoses related to diabetes mellitus.  

A September 2005 VA treatment record shows that the Veteran was being seen for an initial evaluation and that his active problems included diabetes mellitus of which he was taking Avandamet, 1000mg daily.  

A November 2005 medical record indicates that the Veteran discovered he was diabetic in 2002 following knee surgery.  

In March 2007, the Veteran filed a claim for service connection for diabetes mellitus.

The Veteran asserted in his Notice of Disagreement in January 2010 that he did not know that he had diabetes mellitus in service.  

The Veteran testified at a DRO hearing in December 2011 that he was never deployed overseas.  He stated he thinks his diabetes is related to blood tests that he had in service.  He explained that whenever he had to give a blood sample, they would have to "put it back in."  He added that he was diagnosed as having diabetes mellitus by VA, but he could not recall when that was.  

A VA examiner in August 2016 reported that he found no evidence in the Veteran's service treatment records that he had diabetes while on active duty or within one year of discharge.  He opined the Veteran was diagnosed as having type II diabetes in 2002 and that, therefore, it was less likely than not that the Veteran's diabetes was related to his active service.



Discussion

The Veteran asserts that he had diabetes in service, but he just did not know that he had it at the time.  He also asserts that he got the disease from blood tests in service.  He explained that whenever he had to have a blood test, they had to put the blood back in and that is how he got diabetes.

The Veteran's service treatment records do not show complaints of or treatment for diabetes mellitus.  Rather, postservice records show that he was first diagnosed as having diabetes mellitus many years after service, in 2002.  In this regard, a November 2005 VA outpatient record states that the Veteran discovered he was diabetic in 2002 following knee surgery.  Thus, as diabetes mellitus is not noted during service and there is nothing to suggest that there were characteristic manifestations sufficient to identify the disease process during service, service connection under 38 C.F.R. § 3.303 (b) is not warranted.  Moreover, as diabetes mellitus was not manifest until years after service, the law as it applies to presumptive disabilities, including diabetes mellitus, is not applicable.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303 (d), the only medical opinion that addresses this question is the August 2016 VA examiner's opinion negating a nexus.  In this regard, the examiner found no evidence in the Veteran's service treatment records that he had diabetes mellitus while on active duty or within one year of discharge.  Rather, he opined that the Veteran had been diagnosed as having type II diabetes in 2002 and that, therefore, it was less likely than not that his diabetes relates to his active service.

As far as the Veteran's assertions that his diabetes mellitus is related to his service, he is certainly competent to testify as to an event and to his symptoms.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  See, e.g., Jandreau, 492 F.3d at 1377 n. 4 (noting that a layperson is competent to identify a broken leg, but not a form of cancer).  Moreover, even if the Veteran's etiological opinion is competent, the Board places more value on the medical opinion of the VA examiner in August 2016 who has the benefit of medical training.

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding of service connection for diabetes mellitus.  As such, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER


Entitlement to service connection for a chronic back disorder is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.

REMAND

In the Board's July 2016 remand, the Board directed that a VA opinion be obtained addressing the likelihood that the Veteran's claimed right side numbness (and weakness), to include radiculopathy, was manifested during his active duty service from December 1990 to May 1991, or was otherwise etiologically related to service.  The record shows that a VA opinion was obtained in August 2016 addressing the etiology of the Veteran's peripheral neuropathy, but the opinion does not include consideration of the Veteran's radiculopathy and is thus inadequate for rating purposes.  Such consideration is essential as a January 1991 service treatment record shows positive straight leg raising on the right at 30 degrees with sciatic foot.  The Veteran was assessed at this time as having malingering versus radiculopathy.  Subsequent electromyogram/nerve conduction studies revealed a mild degree of L5 and S1 root irritation on the right side in February 2012, and right C5 and lesser degree of right C6 radiculopathy in July 2014.  Accordingly, the Veteran must be afforded a new examination for the purpose of obtaining an etiological opinion regarding the Veteran's radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Also, in August 2016, the AOJ obtained an etiological opinion addressing the Veteran's claim for service connection for hypertension.  This was pursuant to the Board's August 2016 remand directives.  However, the opinion is based on an inaccurate medical history and is likewise therefore considered inadequate for rating purposes.  This is so based on the examiner's notation that the Veteran had been officially diagnosed as having hypertension in 2005 at which time he began taking medication.  He went on to opine that, therefore, it was less likely than not that his hypertension was service related.  However, records from SSA show that the Veteran was diagnosed as having hypertension as early as 1993 and that he was awarded SSA disability benefits effective in February 1993 for disabilities that include hypertension.  Accordingly, a new medical opinion must be obtained based on an accurate history of injury.  Barr, 21 Vet. App. at 312.

The Board regrets the delay caused by this remand, but finds that it is necessary in order to ensure a complete and accurate record by which to adjudicate the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with an appropriate examiner to determine the etiology of his claim for service connection for right side numbness and weakness.  The Veteran's claim's file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the following:  

a)  Provide the nature of the Veteran's complaints of right side numbness and weakness, to include consideration of radiculopathy.

b)  Opine as to whether it is at least as likely as not (50 percent or better probability), that the Veteran's right side numbness and weakness, to include radiculopathy, was manifested during service (from December 1990 to May 1991), or is etiologically related to service.  Consideration should specifically include the January 1991 service treatment record containing neurological findings and an impression of malingering versus radiculopathy.  

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.

2.  Afford the Veteran a VA examination for his hypertension to determine the etiology of this disability.  The Veteran's claim's file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the following:  

Whether it is at least as likely as not (50 percent or higher probability), that the Veteran's hypertension was manifested during service (from December 1990 to May 1991), or is etiologically related to service.  Consideration should specifically include the three elevated blood pressure readings of 132/90 in June 1990 (pre active duty), and 168/88 in May 1991 and 160/100 in June 1991 (post active duty).  Consideration should also be given to treatment records that reflect a diagnosis of hypertension in 1993.  

3.  Thereafter, readjudicate the claims of entitlement to service connection for right side numbness and weakness and for hypertension.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


